Citation Nr: 0108124	
Decision Date: 03/20/01    Archive Date: 03/26/01

DOCKET NO.  96-09 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased rating for second degree 
burns on the right upper extremity, currently evaluated as 10 
percent disabling.  

2.  Entitlement to an increased rating for second degree 
burns of the left upper extremity, currently evaluated as 10 
percent disabling.  

3.  Entitlement to an increased (compensable) rating for 
burns scars on the face and neck.  

4.  Entitlement to an increased (compensable) rating for mild 
hypertension, prior to April 16, 1999.  

5.  Entitlement to an increased rating for mild hypertension, 
currently evaluated as 10 percent disabling.  

6.  Entitlement to service connection for a neuropsychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel


INTRODUCTION

The veteran served on active duty from August 1980 to March 
1985.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 1994 rating decision.  Subsequently, a 
July 1999 rating decision increased the disability rating for 
hypertension from a noncompensable rating to a 10 percent 
rating.  Where the appellant has filed a notice of 
disagreement as to an RO decision assigning a particular 
disability rating, a subsequent RO decision awarding a higher 
rating but less than maximum available benefit does not 
abrogate the pending appeal; hence, no new jurisdiction-
conferring notice of disagreement must be filed as to the 
subsequent decision.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  

The issue of entitlement to service connection for a 
neuropsychiatric disability is the topic of the REMAND 
section at the end of this document.  


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the originating agency.  

2.  The residuals of second degree burns on the right upper 
extremity consist of a scar on the palmar aspect, measuring 9 
centimeters long and 4 to 5 centimeters wide, that is 
brownish, square shaped, nontender, nonadherent, not of 
abnormal texture, nondepressed, not attached to underlying 
tissue, not inflamed, not ulcerated, and not productive of 
limitation of function.  

3.  The residuals of second degree burns on the left upper 
extremity consist of a scar measuring 16 centimeters long and 
5 centimeters wide, that is brownish, square shaped, 
nontender, nonadherent, not of abnormal texture, 
nondepressed, not attached to underlying tissue, not 
inflamed, not ulcerated, and not productive of limitation of 
function.  

4.  The burn scars of the face and neck are reported by 
history and are not disfiguring, tender or painful on 
objective demonstration, ulcerated or poorly nourished, or 
productive of limitation of function.  

5.  Prior to April 16, 1999, hypertension was manifested by 
diastolic pressures of predominantly less than 100 and 
systolic pressures of predominantly less than 160.  

6.  Hypertension is currently manifested by diastolic blood 
pressures of predominantly 100 and systolic pressures of no 
more than 125.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for second-degree burn scars of the right upper extremity 
have not been satisfied.  38 U.S.C.A. §§ 1155, 7104 (West 
1991 & Supp. 2000); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 
4.118, Code 7802 (2000).  

2.  The criteria for an evaluation in excess of 10 percent 
for second-degree burn scars of the left upper extremity have 
not been satisfied.  38 U.S.C.A. §§ 1155, 7104 (West 1991 & 
Supp. 2000); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.118, 
Code 7802 (2000).  

3.  The criteria for a compensable evaluation for burn scars 
of the face and neck have not been satisfied.  38 U.S.C.A. 
§§ 1155, 7104 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.321, 
4.1, 4.2, 4.7, 4.10, 4.118, Code 7800 (2000).  

4.  The criteria for a compensable evaluation for 
hypertension prior to April 16, 1999 have not been satisfied.  
38 U.S.C.A. §§ 1155, 7104 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.104, Code 7101 (2000) and 
§ 4.104, Code 7101 (1997).  

5.  The criteria for an evaluation in excess of 10 percent 
for hypertension have not been satisfied.  38 U.S.C.A. 
§§ 1155, 7104 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.321, 
4.1, 4.2, 4.7, 4.10, 4.104, Code 7101 (2000) and § 4.104, 
Code 7101 (1997).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service-connected disabilities are rated in accordance with a 
schedule of ratings which are based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  Evaluations are based upon a lack 
of usefulness in self-support.  38 C.F.R. § 4.10.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
the higher rating.  38 C.F.R. § 4.7.  In every instance where 
the schedule does not provide a zero percent evaluation for a 
diagnostic code, a zero percent evaluation shall be assigned 
when the requirements for a compensable evaluation are not 
met.  38 C.F.R. § 4.31.

In considering the severity of a disability it is essential 
to trace the medical history of the disability.  38 C.F.R. §§ 
4.1, 4.2.  The record shows that service connection was 
granted for the veteran's service-connected disabilities in 
August 1985.  The veteran was assigned a 10 percent rating 
for burn scars on each upper extremity, a noncompensable 
rating for burn scars on the face, and a noncompensable 
rating for hypertension.  As noted above, a July 1999 rating 
decision increased the rating for hypertension to a 10 
percent rating, effective from April 1999. 

The RO has met its duty to assist the appellant in the 
development of these claims under the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  The veteran was afforded VA examinations, and the 
record does not suggest the existence of relevant evidence 
that has not been obtained.  Moreover, the veteran was 
informed of the type of evidence needed to support his claims 
in the rating decision and the statement of the case.

I.  Burn Scars

As mentioned above, service connection was established in 
1985 for second degree burn scars of the right and left upper 
extremities, each rated 10 percent disabling under Diagnostic 
Code 7802, and of the face and neck, rated noncompensable 
under Diagnostic Code 7800.  These ratings have remained in 
effect to the present.

The veteran is in receipt of the highest schedular rating for 
second-degree burn scars.  Second-degree burn scars are 
assigned a 10 percent rating for area or areas approximating 
one square foot (0.1 sq. m.).  38 C.F.R. § 4.118, Code 7802.  
Ratings for widely separated areas, as on two or more 
extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined.  
Consequently, the RO correctly assigned separate ratings for 
the second-degree burns on the upper extremities.  Higher 
evaluations are afforded for third degree burn residuals 
under 38 C.F.R. § 4.118, Code 7801 (2000).  The record, 
however, does not show that the veteran had third-degree 
burns.  

Except as otherwise provided in the rating schedule, all 
disabilities, including those arising from a single entity, 
are to be rated separately, and then all ratings are to be 
combined pursuant to 38 C.F.R. § 4.25 (2000). One exception 
to this general rule, however, is the anti-pyramiding 
provision of 38 C.F.R. § 4.14 (2000), which states that 
evaluation of the "same disability" or the "same 
manifestation" under various diagnoses is to be avoided.  In 
Esteban v. Brown, 6 Vet. App. 259 (1994), the United States 
Court of Veterans Appeals (now the United States Court of 
Appeals for Veterans Claims, hereinafter Court) held that the 
disability in that case -- scarring -- warranted 10 percent 
evaluations under three separate diagnostic codes, none of 
which provided that a veteran may not be rated separately for 
the described conditions. Therefore, the conditions were to 
be rated separately under 38 C.F.R. § 4.25 unless they 
constituted the "same disability" or the "same manifestation" 
under 38 C.F.R. § 4.14.  Esteban, at 261. The critical 
element cited was "that none of the symptomatology for any 
one of those three conditions [was] duplicative of or 
overlapping with the symptomatology of the other two 
conditions." Id., at 262.

Accordingly, the Board will consider whether the second-
degree burn scars of the upper extremities warrant separate, 
compensable disability evaluations under any of the other 
diagnostic codes applicable to scars.  As noted above, 
Diagnostic Code 7800 applies to disfiguring scars of the 
head, face or neck.  Hence, it does not apply to the scars of 
the upper extremities.  Similarly, Diagnostic Code 7801, 
concerning third degree burn scars, does not apply to this 
situation.  Under Diagnostic Code 7803, scars that are 
superficial, poorly nourished, with repeated ulceration, are 
assigned a 10 percent evaluation.  Under Diagnostic Code 
7804, scars that are superficial, tender and painful on 
objective demonstration are assigned a 10 percent rating.  
Finally, under Diagnostic Code 7805, other scars are rated on 
the limitation of function of the part affected.  

When examined in April 1999, the veteran was noted to have, 
on the palmar aspect of the right wrist, a scar measuring 9 
centimeters long and 4 to 5 centimeters wide. On the left 
wrist, there was a scar 16 centimeters long and 5 centimeters 
wide. These scars were described as brownish in color and 
square-shaped.  They were not tender, adherent, of abnormal 
texture, depressed, attached to underlying tissue, inflamed 
or ulcerated.  There was no limitation of function due to 
these scars.  Therefore, compensable ratings are not 
warranted under Diagnostic Codes 7803, 7804, or 7805.  
Moreover, although the examiner described the scars on the 
wrist as cosmetically disfiguring, the Board notes that 
disfigurement is compensable under Diagnostic Code 7800 only 
when it involves  the head, face, or neck.  

As for the burn scars of the face and neck, the 1985 rating 
decision granted service connection and assigned a 
noncompensable rating under 38 C.F.R. § 4.118, Code 7800 -- 
which pertains to disfigurement of the head, face, or neck -- 
based on service medical records and an initial VA 
examination report showing that the residuals of burns on the 
face and neck were not disfiguring.  When the veteran was 
examined by VA in April 1999, he was determined to have no 
objective evidence of scars on the face and neck.  The 
diagnosis was burn scars on the face and neck, by history.  
In view of the foregoing, the preponderance of the evidence 
is against a compensable rating for burn scars on the face 
and neck under any diagnostic code applicable to scars. 

II.  Hypertension

Service connection has been in effect for mild hypertension 
since 1985.  The veteran was originally assigned a 
noncompensable rating this disorder under the provisions of 
38 C.F.R. § 4.104, Code 7101.  Then in a July 1999 rating 
decision, the disability rating was increased to a 10 percent 
rating from April 16, 1999.  

The Board notes that, during the pendency of this appeal, the 
criteria for rating cardiovascular disorders were amended 
effective January 12, 1998. 62 Fed.Reg. 65207-65224 (December 
11, 1997).  In Karnas v Derwinski, 1 Vet. App. at 312-13, the 
Court held that, when there has been a change in an 
applicable statute or regulation after a claim has been filed 
but before a final decision has been rendered, VA must apply 
the version of the statute or regulation which is most 
favorable to the claimant, unless Congress has expressly 
provided otherwise or has authorized VA to provide otherwise 
and VA has done so.  The veteran was notified of the amended 
version of the law in a July 1999 supplemental statement of 
the case.  

The General Counsel of VA, in a precedent opinion, has held 
that the determination of whether an amended regulation is 
more beneficial to a claimant than the prior provisions must 
be made on a case-by-case basis.  VAOPGCPREC 11-97.  
According to the cited opinion, when there is a pertinent 
change in a regulation while a claim is on appeal to the 
Board, the Board must take two sequential steps.  First, the 
Board must determine whether the amended regulation is more 
favorable to the claimant than the prior regulation.  Second, 
the Board must apply the more favorable provision to the 
facts of the case.  

VAOPGCPREC 3-2000 (April 10, 2000) addresses the subject of 
retroactive applicability of revised rating schedule criteria 
to increased rating claims.  In brief, the opinion holds that 
when a provision of the VA rating schedule is amended while a 
claim for an increased rating under that provision is 
pending, the Board should 1) determine whether the 
intervening change is more favorable; 2) if the amendment is 
more favorable, the Board should apply that provision to rate 
the disability for periods from and after the effective date 
of the regulatory change and; 3) the Board should apply the 
prior regulation to rate veteran's disability for periods 
proceeding the effective date of the regulatory change.  Id.  
However, for the reasons and bases set forth below, this 
opinion is not dispositive.  

The provisions of 38 C.F.R. § 4.104, Code 7101, in effect 
prior to January 12, 1998 provided that a rating of 10 
percent was afforded hypertensive vascular disease (essential 
arterial hypertension) with diastolic pressure of 
predominantly 100 or more.  The next higher evaluation of 20 
percent required a diastolic pressure of predominantly 110 or 
more with definite symptoms.  The note that follows states 
that when continuous medication is shown necessary for 
control of hypertension with a history of diastolic pressure 
of predominantly 100 or more, a minimum rating of 10 percent 
will be assigned.  38 C.F.R. § 4.104, Code 7101 (1997).  

Under the amended version, a minimum rating of 10 percent is 
provided for diastolic pressure predominantly 100 or more, or 
systolic pressure predominantly 160 or more, or minimum 
evaluation for an individual with a history of diastolic 
pressure predominantly 100 or more who requires continuous 
medication for control.  The next higher evaluation of 20 
percent requires pressure of predominantly 110 or more, or 
systolic pressure of predominantly 200 or more.  The note 
that follows states that hypertension or isolated systolic 
hypertension must be confirmed by readings taken two or more 
times on at least three different days.  For purposes of this 
section, the term hypertension means that the diastolic blood 
pressure is predominantly 90mm. or greater, and isolated 
systolic hypertension means that systolic blood pressure is 
predominantly 160mm or greater with a diastolic blood 
pressure of less that 90mm.  38 C.F.R. § 4.104 Code 7101 
(2000).  

In essence, neither the old nor the new criteria are more 
favorable.  Although the amended version could be more 
advantageous, as it takes systolic blood pressure into 
account, in this case the change in the law does not result 
in a change in outcome, as the systolic blood pressure 
readings do not support a higher rating.  

The September 1984 service medical record shows a systolic 
blood pressure of 162 with a diastolic pressure of 96.  
However, these types of findings are not shown on more than 
one occasion prior to April 1999.  In October 1985 the 
veteran had a diastolic blood pressure of 100.  But, this too 
was an isolated finding.  The veteran's clinical records do 
not show an history of diastolic pressure of predominantly 
100 prior to April 1999.  Diastolic blood pressure readings 
recorded prior to April 1999 were predominantly in the 90s 
and below.  At the April 16, 1999 VA hypertension 
examination, the veteran demonstrated blood pressure readings 
of 125/100, 120/100 and 120/105.  Thus, the criteria were 
then satisfied for a 10 percent rating under both the old and 
the new criteria.  In view of the foregoing, the 
preponderance of the evidence is against the claim for an 
increased (compensable) rating for hypertension prior to 
April 16, 1999.  

As the most recent VA examination is the most recent clinical 
evidence available that records blood pressure, it is also 
clear that the veteran's hypertension is not currently 
manifested by diastolic blood pressure of more than 110 or 
systolic blood pressure of 200 or more.  In view of the 
forgoing, the preponderance of the evidence is against the 
claim of entitlement to an increased rating for hypertension.  

III.  Extraschedular Evaluations

In Floyd v. Brown, 9 Vet. App. 88 (1996), the Court held that 
the Board does not have jurisdiction to assign an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (1996) in 
the first instance.  The Board is still obligated to seek out 
all issues that are reasonably raised from a liberal reading 
of documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the laws 
and regulations.  In Bagwell v. Brown, 9 Vet. App. 337 
(1996), the Court clarified that it did not read the 
regulation as precluding the Board from affirming an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1) or from 
reaching such a conclusion on its own.  Moreover, the Court 
did not find the Board's denial of an extraschedular rating 
in the first instance prejudicial to the veteran, as the 
question of an extraschedular rating is a component of the 
appellant's claim and the appellant had full opportunity to 
present the increased-rating claim before the RO.  Bagwell v. 
Brown, 9 Vet. App. 337 (1996).  Consequently, the Board will 
consider whether this case warrants the assignment of an 
extraschedular rating.  

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made.  38 C.F.R. 
§ 3.321(b)(1) (1999).  The governing norm in these 
exceptional cases is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  Id.

The Board finds that the schedular evaluations in this case 
are not inadequate, and there is no evidence of an 
exceptional disability picture in this case.  The diagnostic 
codes concerning scars and hypertension both provide for 
higher, or separate compensable, ratings, but the required 
manifestations have not been demonstrated in this case.  With 
respect to the veteran's hypertension, although he was 
determined to have hypertension out of control at the most 
recent VA examination, he also had no recent hospitalization 
for that condition.  Moreover, the veteran's hypertension has 
not been shown to be productive of marked impairment in his 
employment.  Rather, the condition has been described as 
"mild".  As for the scars, the ones on the face and neck 
were not even visible to the examiner at the most recent 
examination.  The ones on the wrists were described as 
cosmetically disfiguring, but they did not produce any 
limitation of function.  Neither frequent hospitalization nor 
marked interference with employment has been shown to be due 
to the scars.  In view of the forgoing, consideration of the 
assignment of an extraschedular rating is not warranted 
currently.  


ORDER

An increased rating for second-degree burns of the right 
upper extremity is denied.  

An increased rating for second degree burns of the left upper 
extremity is denied.  

An increased (compensable) rating for burns scars on the face 
and neck is denied.  

A compensable rating for hypertension prior to April 16, 1999 
and a current higher evaluation for hypertension are denied.  


REMAND

With respect to the claim for service connection for 
neuropsychiatric disorder, the veteran is advised that there 
has been a significant change in the law during the pendency 
of this appeal.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  Among other things, this 
law eliminates the concept of a well-grounded claim, 
redefines the obligations of the Department of Veterans 
Affairs (VA) with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

Accordingly, this case is REMANDED for the following:

The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), and 01-02 (January 9, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent court 
decisions that are subsequently issued 
also should be considered.  If the benefit 
sought on appeal remains denied, the 
appellant and the appellant's 
representative, if any, should be provided 
with a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

 

